                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

In Re:
                                                ORDER
TOXIC EXPOSURE CASES (diesel                 4:18-CV-03084
fume exhaust and other alleged toxins)       4:18-CV-03105
against UNION PACIFIC RAILROAD               4:18-CV-03130
COMPANY,                                     7:18-CV-05007
                                             7:18-CV-05010
                                             8:17-CV-00036
                  Defendant.                 8:18-CV-00036
                                             8:18-CV-00053
                                             8:18-CV-00054
                                             8:18-CV-00055
                                             8:18-CV-00056
                                             8:18-CV-00057
                                             8:18-CV-00058
                                             8:18-CV-00059
                                             8:18-CV-00060
                                             8:18-CV-00062
                                             8:18-CV-00063
                                             8:18-CV-00064
                                             8:18-CV-00079
                                             8:18-CV-00094
                                             8:18-CV-00138
                                             8:18-CV-00178
                                             8:18-CV-00273
                                             8:18-CV-00301
                                             8:18-CV-00303
                                             8:18-CV-00361
                                             8:18-CV-00363
                                             8:18-CV-00385
                                             8:18-CV-00386
                                             8:18-CV-00389
                                             8:18-CV-00391
                                             8:18-CV-00394
                                             8:18-CV-00398
                                             8:18-CV-00407
                                             8:18-CV-00415
                                             8:18-CV-00421
                                             8:18-CV-00484
                                             8:18-CV-00499
                                             8:18-CV-00503
                                             8:18-CV-00509
                                             8:18-CV-00512
                                             8:18-CV-00540
                                             8:18-CV-00577
                                             8:18-CV-00580
                                             8:18-CV-00597
                                             8:19-CV-00016
                                             8:19-CV-00022
                                             8:19-CV-00025
                                                     8:19-CV-00026
                                                     8:19-CV-00034
                                                     8:19-CV-00052
                                                     8:19-CV-00056
                                                     8:19-CV-00068
                                                     8:19-CV-00069
                                                     8:19-CV-00070
                                                     8:19-CV-00071
                                                     8:19-CV-00096
                                                     8:19-CV-00098
                                                     8:19-CV-00099
                                                     8:19-CV-00100
                                                     8:19-CV-00124
                                                     8:19-CV-00132
                                                     8:19-CV-00138
                                                     8:19-CV-00139
                                                     8:19-CV-00140
                                                     8:19-CV-00141
                                                     8:19-CV-00159
                                                     8:19-CV-00166
                                                     8:19-CV-00174



The parties agree to the following policies:

1)    In a wrongful death case, the plaintiff will produce a copy of the death
      certificate with Plaintiff’s Rule 26(a)(1) initial disclosures.

2)    In all previously filed wrongful death cases, to the extent a Plaintiff has
      not already produced a copy of the death certificate, the plaintiff will
      produce these documents with that Plaintiff’s Rule 26(a)(1) initial
      disclosures.

3)    In conjunction with an Answer or an Entry of Appearance by the
      defendant, Defendant will submit a written request for Plaintiffs’ and/or
      decedents’ social security number and date of birth. Within seven (7)
      days of receiving the request, Plaintiffs will respond with appropriate
      information so that Defendant may prepare, in advance of any other
      discovery, the appropriate authorizations/release for Plaintiffs’
      execution.

4)    Plaintiffs will produce signed authorizations for Medical, Insurance,
      Tax, RRB, UPREHS, Armed Services, IRS, VA, Medicare, and
      Medicaid with Plaintiffs’ Rule 26(a)(1) initial disclosures.
      5)       At the time Plaintiffs serve Rule 26(a)(2) expert disclosures, Plaintiffs
               will provide Defendant with alternative dates for depositions of
               Plaintiffs’ expert witnesses.

      The parties disagree regarding the production of letters of personal
representation. Defense counsel suggest that Plaintiff should attach a copy of the
letters of personal representation to the complaint in all wrongful death cases. In
addition, defense counsel assert that in all previously filed wrongful death cases,
and to the extent not already produced, plaintiffs shall produce letters of personal
representation with plaintiffs’ Rule 26(a)(1) initial disclosures. Plaintiffs’ counsel
does not agree to append the letters as exhibits to the complaints, as there is no
requirement in the Federal Rules of Civil Procedure requiring immediate
disclosure. Rather, counsel suggests that Defendant “in the normal course of
discovery include a request” for letters of personal representation, if applicable, in
its Requests for Production of Documents, and that Plaintiff would then respond
appropriately. (See attachment at page 3)

      To summarize, the parties agree that a letter of personal representation
should be produced in each wrongful death case, but they disagree as to the timing
of production. Having reviewed each party’s position, and in consideration of the
sheer volume of individual toxic fume cases, letters of personal representation
shall be produced at the outset of each case to avoid unnecessary delay in case
progression.

   IT IS ORDERED:
      1)       The Court adopts the parties’ joint proposals, numbers 1 through 5 as
               set forth above.

      2)       As to any wrongful death case filed after this date, Plaintiff shall attach
               a copy of the letter of personal representation to the Complaint.

      3)       For all cases already filed, if letters of personal representation have
               not already been produced, the letters shall be produced to
               defendants by May 16, 2019.
Dated this 25th day of April, 2019.   BY THE COURT:
                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
